EXHIBIT 10.1(a)
THE SCOTTS COMPANY LLC
EXCESS BENEFIT PLAN FOR GRANDFATHERED ASSOCIATES
As of January 1, 2005
Introduction
The O.M. Scott & Sons Company, a Delaware corporation, adopted The O.M. Scott &
Sons Company Excess Benefit Plan, effective October 1, 1993, which was
subsequently amended from time to time. The O.M. Scott & Sons Company was
subsequently merged into The Scotts Company, and the sponsorship of The O.M.
Scott & Sons Company Excess Benefit Plan was assumed by The Scotts Company.
Effective March 18, 2005, The Scotts Company, through merger with The Scotts
Miracle-Gro Company, became known as The Scotts Company LLC. Concurrent
therewith, The O.M. Scott & Sons Company Excess Benefit Plan was renamed The
Scotts Company LLC Excess Benefit Plan. Following the enactment of Code
Section 409A, the Company elected to bifurcate The Scotts Company LLC Excess
Benefit Plan, effective January 1, 2005, into two plans: The Scotts Company LLC
Excess Benefit Plan for Grandfathered Associates and The Scotts Company LLC
Excess Benefit Plan for Non Grandfathered Associates.
Benefit accruals under the Base Plan were frozen December 31, 1997, and except
as otherwise provided herein, accruals under this Plan were also frozen at such
time. Continued service taken into account for vesting purposes under the Base
Plan is, however, recognized with respect to the entitlement to and the
calculation of subsidized early retirement benefits in this Plan. Appendix A
lists the Participants in the Plan as of January 1, 2005, all of whose benefits
were frozen and vested on or before December 31, 2004.
Deferred compensation which was earned and vested as of December 31, 2004, is
not subject to Internal Revenue Code Section 409A if benefits or rights existing
as of October 3, 2004, are not materially enhanced or a new material right or
benefit affecting amounts earned and vested before January 1, 2005, is not
adopted after October 3, 2004. The terms of this Plan are essentially those in
effect as of October 3, 2004, and the Company intends that all benefits provided
under the Plan be exempt from Section 409A.
The Scotts Company LLC Excess Benefit Plan for Non Grandfathered Associates
shall apply to any Participant in The Scotts Company LLC Excess Benefit Plan
prior to January 1, 2005, who retires, dies, becomes disabled, or terminates
employment on or after January 1, 2005. The Scotts Company LLC Excess Benefit
Plan for Non Grandfathered Associates is subject to the requirements of Code
Section 409A.
Section 1. Definitions. The following terms have the meanings assigned by this
Section, which will be equally applicable to the singular and plural forms of
such terms.
“Base Plan” means, effective March 18, 2005, The Scotts Company LLC Associates’
Pension Plan, as amended effective January 1, 2006; prior to March 18, 2005, the
Base Plan means The O.M. Scott & Sons Company Employees’ Pension Plan, as
amended effective January 1, 1998, January 1, 1999, and March 18, 2005.

 



--------------------------------------------------------------------------------



 



“Base Plan Limit” means the limitations on benefits to Participants under the
Base Plan established under Section 415 or Section 401(a)(17) of the Code and
any limitations on compensation taken into account under the Base Plan.
Effective January 1, 1999, Code Section 415 shall be applied as if the
limitations of Code Section 415(e), as in effect on December 31, 1999, continued
to apply.
“Beneficiary” means the person or entity entitled to receive a Participant’s
benefits under the Base Plan in the event of the Participant’s death.
“Board” means the Board of Directors of the Corporation.
“Code” or “IRC” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
“Committee” or “Administrative Committee” means the Benefits Administrative
Committee under the Base Plan.
“Company” means The O.M. Scott & Sons Company, a Delaware corporation from the
Effective Date through March 18, 2005, and thereafter means The Scotts Company
LLC, an Ohio limited liability company.
“Corporation” means The Scotts Miracle-Gro Company.
“Effective Date” means January 1, 2005, unless otherwise described herein. The
predecessor to this Plan was originally effective on October 1, 1993.
“Employer” means the Company and each affiliate of the Company that is a
participating employer under the Base Plan.
“Grandfathered Benefits” means the benefit described under Plan Section 3.1
“Participant” means, effective January 1, 2005, those select group of management
or highly compensated employees named in Appendix A, attached hereto. No other
individual shall become a Participant in the Plan.
“Plan” means The O.M. Scott & Sons Company Excess Benefit Plan from October 1,
1993, through December 31, 2004; and, effective January 1, 2005, Plan means The
Scotts Company LLC Excess Benefit Plan For Grandfathered Associates, as
reflected in this document as amended from time to time.
Section 2. Participation. Effective January 1, 2005, the individuals named in
Appendix A, are the only Participants in this Plan. No other individual shall
become a Participant in the Plan.
Section 3. Grandfathered Benefits.

3.1   Right to Grandfathered Benefits. At such time as a Participant or
Beneficiary receives benefits under the Base Plan, the Employer will pay to the
Participant or Beneficiary benefits under this Plan equal to the amount that
would have been payable to the

2



--------------------------------------------------------------------------------



 



  Participant or Beneficiary under the Base Plan without regard to the Base Plan
Limit, less the amount paid under the Base Plan (the “Grandfathered Benefit”).  
  Effective January 1, 1998:

  (a)   If greater than the benefit provided under the preceding paragraph,
Craig D. Walley and Paul E. Yeager (or their Beneficiaries) shall each receive,
in lieu of the benefit provided under the preceding paragraph, a benefit equal
to:

  (i)   the amount that would have been payable to the individual (or his
Beneficiary) under the Base Plan assuming the individual were credited with
service to the date listed and without regard to:

  (A)   the Base Plan Limit; and     (B)   the freeze of the Base Plan as of
December 31, 1997; less

  (ii)   the amount paid under the Base Plan.

                  Name   Date   Associate Number
Craig D. Walley
    5/31/98       841251  
Paul E. Yeager
    5/31/98       690857  

  (b)   Richard D. Bergum, Robert L. Hughes, and William F. O’Neil (or their
Beneficiaries) shall each receive a benefit equal to:

  (i)   the amount that would have been payable to the individual (or his
Beneficiary) under the Base Plan assuming the individual were credited with
service to the date listed and without regard to the freeze of the Base Plan as
of December 31,1997; less     (ii)   the amount paid under the Base Plan.

                  Name   Date   Associate Number
Richard D. Bergum
    12/31/98       861154  
Robert L. Hughes
    11/30/99       760855  
William F. O’Neil
    3/31/98       890755  

3.2   Right of Offset. If the Committee determines that a person entitled to
payment under this Plan or the Participant of whom such person is the
Beneficiary is, for any reason, indebted to the Employer or any affiliate, the
Committee and the Employer may offset such indebtedness, including any interest
accruing thereon, against payments otherwise due under the Plan.   3.3  
Reserve. The Company may, but shall not be required to, establish a reserve of
assets to provide funds for payments under the Plan. Any such reserve will be on
such terms and conditions as are intended to prevent the establishment of the
reserve from creating taxable income to the Participants in the Plan.
Participants and Beneficiaries will have no interest in such reserve, and the
interests of Participants and Beneficiaries under the Plan

3



--------------------------------------------------------------------------------



 



    will be solely those of general creditors of the Company. Notwithstanding
any contrary provision contained herein, this Plan shall be treated as
nonqualified and unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended.   3.4   Reports.
The Committee will provide a report of the accrued benefit under this Plan to
any Participant on written request. No Participant may request any such report
more often than once in any calendar year.   3.5   Withholding. The Employer
shall withhold from payments due under the Plan all applicable income and
employment taxes.

Section 4. Administration and Claims.

4.1   Membership; Procedures; Authority and Responsibilities. The Administrative
Committee will have, in addition to the powers and responsibilities specifically
provided for in this Plan, all of the powers and responsibilities provided under
the Base Plan that would also apply to the administration and operation of this
Plan. Any determination under the Base Plan that is relevant to the
administration of this Plan shall also be effective under this Plan.   4.2  
Claims and Standard of Review. Participants and Beneficiaries must make any
claims for benefits under the Plan under the rules and procedures then in effect
under the Base Plan. Any claim for benefits under the Base Plan by a Participant
or Beneficiary will be a claim for benefits under this Plan. Notwithstanding any
contrary provision in the Base Plan, all decisions regarding eligibility,
benefits, vesting, payment time and form, administration and any interpretation
of Plan terms, including the resolution of inconsistent provisions or insertion
of omitted provisions, shall be those of the Administrative Committee and such
Committee’s acts and decisions shall not be overturned and shall be binding on
all individuals and parties unless such acts and decisions are ruled by a court
of competent jurisdiction to be arbitrary and capricious.   4.3   Incorporation
by Reference. Subject to Plan Section 5.16, the provisions of the Base Plan are
hereby incorporated by reference in this Plan to the extent not inconsistent
with this Plan’s terms.   4.4   Suspension of Payments in Event of Dispute. If
the Committee is in doubt concerning the right of any person to any payment
claimed under this Plan, the Committee may direct the Company to suspend the
payment until satisfied as to the right of such person to the payment. The
Committee or the Company may file or cause to be filed in any court of competent
jurisdiction an appropriate legal action or process in such form as the
Committee or the Company deems appropriate, including an interpleader action or
an action for declaratory judgment, for a legal determination of the entitlement
of any person to any payment claimed to be due under the Plan. The Company and
the Committee will comply with any final order of the court in any such suit,
subject to appellate review, and the Participant and Beneficiaries will be
similarly bound thereby.



4



--------------------------------------------------------------------------------



 



Section 5. Miscellaneous.

5.1   Amendment and Termination. The Compensation and Organization Committee of
the Board or its delegate may at any time and from time to time alter, amend,
suspend, or terminate this Plan with or without the consent of any Participant
or Beneficiary. Any amendment or termination of the Plan will become effective
as to a Participant on the date established by the Company. The Committee may,
if it deems it to be in the best interests of the Employer, direct early payment
of the actuarial equivalent of the benefits accrued under this Plan based on the
actuarial methods, rates and assumptions used in determining the application of
the Base Plan Limit under the Base Plan.   5.2   No Contract of Employment. The
establishment of the Plan, any modification thereof and/or the making of any
payments under the Plan will not give any Participant or other person the right
to remain in the service of any Employer, and all Participants and other persons
will remain subject to discharge to the same extent as if the Plan had never
been adopted.   5.3   Tax Effects. None of the Employer, the Committee, or any
firm, person, or corporation represents or guarantees that any particular
federal, state or local tax consequences will occur as a result of any
Participant’s participation in this Plan. Each Participant should consult with
such Participant’s own advisors regarding the tax consequences of participation
in this Plan.   5.4   Nonalienation of Benefits. Unless required by applicable
law, none of the payments, benefits, or rights of any Participant or Beneficiary
will be subject to any claim of any creditor of such Participant or Beneficiary,
and, to the fullest extent permitted by law, all such payments, benefits, and
rights will be free from attachment, garnishment, or any other legal or
equitable process available to any creditor of such Participant or Beneficiary.
No Participant or Beneficiary will have the right to alienate, anticipate,
commute, pledge, encumber, or assign any of the benefits or payments that the
Participant or Beneficiary may expect to receive, contingently or otherwise,
under the Plan, except the right of a Participant to designate a Beneficiary.  
5.5   Assumption. Unless distributions are accelerated pursuant to Section 5.1,
the Company will require any successor or assign of the Employer to assume its
obligations under this Plan.   5.6   No Trust Created. No term or provision of
the Plan or any instrument under the Plan, including but not limited to the
establishment of any reserve, shall be deemed to create a trust or fiduciary
relationship of any kind. Any reserves maintained in conjunction with the Plan
will continue to be part of the assets of the Employer. To the extent that
anyone acquires a right to receive payment from the Employer of any amount
payable under the Plan, such right will be no greater than the right of an
unsecured general creditor of the Employer.   5.7   Limitation of Liability. The
liability of the Employer under this Plan is limited to the obligations
expressly set forth in the Plan. No term or provision of this Plan may be



5



--------------------------------------------------------------------------------



 



    construed to impose any further or additional duties, obligations or costs
on the Employer or the Committee not expressly set forth in the Plan.

5.8   Payments to Minors, etc. The Employer may pay any amount payable to or for
the benefit of a minor, an incompetent person or any other person incapable of
receipting therefore to such person’s guardian, to any trustee or custodian
holding assets for the benefit of such person, or to any person providing, or
reasonably appearing to provide, for the care of such person, and such payment
will fully discharge the Committee and the Employer with respect thereto.   5.9
  Notices. Notices under the Plan will be sufficiently made if sent by first
class, registered or certified mail addressed (a) to a Participant or
Beneficiary at such person’s address as set forth in the books and records of
the Employer, or (b) to the Employer or the Committee at the principal office of
the Company. Participants may change their addresses by notice in the manner
above.   5.10   Captions. The headings and captions appearing herein are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of the Plan.   5.11   Entire
Agreement; Successors. This Plan reflects the entire agreement or contract
between the Employer and the Participants and Beneficiaries regarding the Plan.
No Participant or Beneficiary may rely on any oral statement regarding the Plan.
This Plan will be binding on the Employer, Participants and Beneficiaries and
their respective heirs, administrators, trustees, successors and assigns.   5.12
  Partial Invalidity. If any term or provision hereof or the application thereof
to any person or circumstance is invalid or unenforceable, the remainder of this
Plan, or the application of such term or provision to persons or circumstances
other than those as to which it is invalid, will both be unaffected and each
term or provision hereof will be valid and be enforced to the fullest extent
permitted by law.   5.13   Governing Law. The laws of the State of Ohio
applicable to agreements to be performed in the State of Ohio will apply in
determining the construction and validity of the Plan and all rights and
obligations under the Plan to the extent not preempted under federal law.   5.14
  Third Parties. No person may construe anything expressed or implied in this
Plan construed to give any person other than Participants and Beneficiaries any
rights or remedies under this Plan.   5.15   Saturdays, Sundays and Holidays.
Where this Plan authorizes or requires a payment or performance on a Saturday,
Sunday or public or banking holiday, such payment or performance may be made on
the next succeeding business day.   5.16   Amendment to Base Plan.
Notwithstanding any contrary provision in this Plan, with respect to any post
October 3, 2004 change, addition, deletion, or modification (together, an
“Amendment”) to the underlying Base Plan where such Amendment is determined to

6



--------------------------------------------------------------------------------



 



    be or is a material modification, as described under the IRC Section 409A
and the regulations promulgated thereunder, such Amendment shall not be applied
with respect to the Grandfathered Benefits under this Plan or any form or time
of payment applicable to the Grandfathered Benefit.

IN WITNESS WHEREOF, the Company, through its designated officer, has caused this
document to be executed this 30th day of September, 2008 and to be effective as
of January 1, 2005.

            THE SCOTTS COMPANY LLC
      By:   /s/ Denise S. Stump       Denise S. Stump, Executive Vice President,
Global Human Resources             

7



--------------------------------------------------------------------------------



 



Appendix A
THE SCOTTS COMPANY LLC
EXCESS BENEFIT PLAN FOR GRANDFATHERED ASSOCIATES
As of January 1, 2005
Plan Participants (or Beneficiary) as of January 1, 2005
William Dittman
Dan A. McRoskey
Guy W. McRoskey
Peter K. McRoskey
Lisle J. Smith
Robert Stohler
Scott Todd
Charles Berger
Richard Bergum
Bernard Ford
Robert Hughes
John Kenlon
Amelia Maiello (Beneficiary)
Lawrence McCarthy
John Neal
James Rogula
Tadd C. Seitz
Rosemary Smith
Richard B. Stahl
Robert Stern
Craig Walley
Robert M. Webb
Paul Yeager
William F. O’Neil

8